In concurring in the opinion of Mr. Justice Gary it seems important to notice one position, relied on by the respondent, which is not referred to in the opinion. That position is that the evidence of the plaintiff gives no ground to infer that the unexpected escape of the hot water from the pipe, by which the plaintiff was injured, was due to the negligence of the defendant. If this were so, then the case would be one where, nothing being proved *Page 442 
beyond an injury resulting from failure of an instrumentality in ordinary use, negligence of the master could not be inferred. Green v. Southern Ry., 72 S.C. 398; Gentry
v. Southern Ry., 66 S.C. 256; Edgens v. Gaffney Mfg.Co., 69 S.C. 529. But the principle of these cases does not apply, for there was evidence that the condensation of the steam into hot water would have been discovered by proper inspection, and that there was no inspection.